HUGHES, J.,
concurring.
Iil concur with the denial of the writ, not because the defendant is engaged in a “fishing expedition,” but because the subpoena at issue is not properly to be used as a discovery device.
Far from being a fishing expedition, a dash cam -video may well be the best evidence of the defendant’s stop and arrest, and the state may wish to introduce it against the defendant at trial.
But La. C. Cr. P. art. 732 only refers to the production of things “at a hearing or trial.” As it appears that no hearing on a motion to suppress or trial date has been set, defendant’s request for a subpoena duces tecum is premature.